PER CURIAM:
Katherine Anne Hoover and John F. Tomasic appeal the district court’s order accepting the magistrate judge’s recommendations and entering judgment in favor of the Government in these civil forfeiture proceedings. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. $88,029.08, No. 2:10-cv-01087, 2012 WL 4499084 (S.D.W.Va. Sept. 28, 2012). We further deny Appellants’ motion to submit newly discovered information and their request for oral argument. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.